Decided January 14, 1949.
                       ORDER OF DISMISSAL
Upon joint motion of plaintiff and respondent and defendant and appellant, and good cause having been shown,
It Is Hereby Ordered that the appeal in the above entitled cause be and is hereby dismissed, with each party bearing his and its respective costs incurred.
Done this 14th day of January, 1949.
                                   HUGH ADAIR, Chief Justice. ALBERT H. ANGSTMAN, HARRY J. FREEBOURN, LEE METCALF,
Associate Justices. *Page 631